BORDEN, J.,
concurring. I fully agree with and join the well reasoned majority opinion. I write separately solely to express my doubt about the viability, if any, of the concept of common-law apportionment in the context of our Workers’ Compensation Act.1
*318The concept apparently stems from this court’s somewhat Delphic decision in Mund v. Farmers’ Cooperative, Inc., 139 Conn. 338, 344, 94 A.2d 19 (1952), in which we appeared to approve of common-law notions of apportionment of liability among employers and insurers. Since then, however, we repeatedly have stated that workers’ compensation law is purely a matter of statute. See, e.g., Cantoni v. Xerox Corp., 251 Conn. 153, 159-60, 740 A.2d 796 (1999); Discuillo v. Stone & Webster, 242 Conn. 570, 576, 698 A.2d 873 (1997). We also have seen the broad expansion, and then the contraction, of the second injury fund, as well as various other workers’ compensation statutes addressing specific apportionment questions. To the extent, therefore, that Mund permitted a workers’ compensation commissioner to employ common-law, as opposed to statutory, concepts of apportionment, I have grave doubts as to its continued viability.

 I recognize that, as the majority opinion discloses, it is not necessary to examine that question in the present case, because this case does not squarely present it, and I fully agree with that wise approach.